DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 17-37 are allowable over the prior art of record. The closest prior art of record Ulrich et al. (US 2002/0178162 A1) teach client computer stored file to the first file server, a second file stored in a second file server ([0038]), wherein the clocks of data are to be searched are define by extents ([0431]), wherein the file storage information are received by the server ([0440]), clients to lookup process which is generate search result. Received, processed by the servers which has interface and display units. The data fault can be characterized as a localized event, where the disk  maintains operability but one or more physical disk sectors or logical blocks become corrupted or damaged. In either instance of the data fault, the distributed file storage system uses a fault-tolerant restoration process to maintain data integrity (fig. 2, [0611],  [0451]).
The reasons for allowance of these claims are that the prior art of record neither anticipates, nor renders obvious the recited combination as a whole, including but not limited to subject matter indicated in independent claim 17 as “use of search key and file extents for initiating a search at a target device over a network. Use of file extents that are associated with one or more sectors of a storage device coupled to the target device where the one or more sectors are at least a portion of sectors comprising a file. Use of an application on the target device to search for the search key only at the sectors of the coupled storage device identified by the received file extents without opening the file, and to generate a search result that identifies at least one sector associated with a hit for the search key. In response to receiving the search result at the device, determining a sector to obtain from the target device based on the search result. Generating an event packet based on the received event indication. Sending a command to the application at the target device to retrieve the sector”, and similarly in independent claims 24 and 31.
Dependent claims 18-23, 25-30 and 32-37 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Holt et al. (US 6,601,061 B1) describe a user of the client and clients contact the search server to submit search criteria and receive results. The searches are keyword or natural language queries. The searching is not limited to text searches. Pattern analysis or image recognition may be applied to image data to locate images by their data content. Search results are obtained through comparisons of search criteria with known search domains or searching against saved searches of other users (Fig. 2, column 3, lines 54-67).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communication from the examiner
should be directed to Daniel A Kuddus whose telephone number is (571) 270-1722. The
examiner can normally be reached on Monday to Thursday 8.00 a.m.-5.30 p.m. The examiner can also be reached on alternate Fridays from 8.00 a.m. to 4.30 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or processing is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from the either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL A KUDDUS/            Primary Examiner, Art Unit 2154             
8/12/22